Name: Decision of the EEA Joint Committee No 23/94 of 28 October 1994 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European construction;  technology and technical regulations
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/76 DECISION OF THE EEA JOINT COMMITTEE No 23/94 of 28 October 1994 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision No 7/94 of the EEA Joint Committee of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Directive 94/15/EC of 15 April 1994 adapting to technical progress for the first time Council Directive 90/220/EEC on the deliberate release into the environment of genetically modified organisms (2) is to be incorporated into the Agreement; Whereas Commission Decision No 94/211/EC of 15 April 1994 amending Council Decision 91/596/EEC concerning the summary notification information format referred to in Article 9 of Council Directive 90/220/EEC (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in Annex XX to the Agreement in point 25 (Council Directive 90/220/EEC) before the adaptations: , as amended by  394 L 0015: Commission Directive 94/15/EC of 15 April 1994 (OJ No L 103, 22. 4. 1994, p. 20). Article 2 The following shall be added in point 25.A (Council Decision 91/596/EEC) before the adaptations: , as amended by  394 D 0211: Commission Decision 94/211/EC of 15 April 1994 (OJ No L 105, 26. 4. 1994, p. 26). Article 3 The texts of Directive 94/15/EC and Decision 94/211/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 December 1994, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the Europen Communities. Done at Brussels, 28 October 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 103, 22. 4. 1994, p. 20. (3) OJ No L 105, 26. 4. 1994, p. 26.